Citation Nr: 1127069	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for left kidney disorder.

6.  Entitlement to service connection for right knee pain.

7.  Entitlement to service connection for a lung disorder, claimed as a spot on the lung.

8.  Entitlement to service connection for sinus disorder.

9.  Entitlement to a compensable disability rating for a scar, status post removal of a mass from the right axilla, on appeal from an initial grant of service connection.

10.  Entitlement to a compensable disability rating for a scar of the left forearm, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976, and then from July 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Montgomery, Alabama.

The Veteran perfected her appeal in this case in April 2005.  At that time she maintained that she should have been given consideration for a rating for allergic rhinitis.  The Board notes that the Veteran raised the issue of entitlement to service connection for a sinus disorder at the time she submitted her current claim in June 2004.  She did not make any reference to allergic rhinitis at that time.  The Board notes that allergic rhinitis represents a different diagnosis than that of a sinus disorder.  Further, the criteria used to rate the disability is completely different than that used to evaluate sinus disorders.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, and Diagnostic Code 6522 (2010).  As such, the issue of allergic rhinitis represents a different issue that has not yet been adjudicated or certified on appeal.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Accordingly, the issue is referred to the RO for such further development as may be required.

The Veteran's appeal was certified to the Board by way of a letter dated June 23, 2008.  The letter advised the Veteran that she had ninety days to, inter alia, submit additional evidence to the Board.  The Veteran elected to submit select VA treatment records, covering a period from July 1998 to July 2008, directly to the Board.  The records were received at the Board in August 2008.  While this evidence was received at the Board within the 90 day period, the Veteran did not waive consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  Because a waiver was not received, the Board, in May 2009, remanded the case so that the AOJ would have an opportunity to consider the evidence in the first instance.  The claim was also remanded so that other development could occur.  The case has since been returned to the Board for appellate review.  

The issues of entitlement to service connection for bilateral hearing loss, right knee pain, sleep apnea, a sinus disorder, a lung disorder, along with entitlement to a compensable evaluation for a scar on the forearm, is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.



FINDINGS OF FACTS

1.  The Veteran has asserted that she has suffered from tinnitus since military service.  

2.  The evidence is in equipoise as to whether tinnitus began in service.

3.  Although the Veteran now suffers from a myriad of conditions of the eyes, to include myopia and cataracts, medical evidence etiologically linking any of these disabilities with her military service has not been presented.  

4.  The Veteran has not been diagnosed as actually suffering from a current disability of the left kidney.

5.  The right axilla scar measures 1 x .25 and is productive of pain/tenderness on palpation but there is no limitation of function.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Various eye conditions were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

3.  A claimed left kidney disorder was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

4.  The criteria for a 10 percent disability rating, but no higher, for a scar of the right axilla have been met for the entire period of time since June 17, 2004.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has come before VA asking that service connection be granted for multiple disabilities that she believes began in or were caused by or the result of her ten years of military service.  Because service connection has not been granted by the RO, she has appealed to the Board for relief.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to notify as required by the VCAA by means of letters sent to the Veteran in July 2004 and June 2009.  The Veteran was informed of the types of evidence required to substantiate the claim for service connection and of her, and VA's, respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in her possession to the AOJ.  It is noted that the letter provided to the Veteran in June 2009 included the notice provisions required by Dingess/Hartman.

The AOJ has also satisfied the duty to assist the Veteran.  The record indicates that the Veteran's VA medical records and her service treatment records are of record.  Neither the Veteran nor her representative has pointed to any outstanding medical evidence that should be obtained.  With consideration of the facts set forth above, the Board is satisfied that all reasonable efforts to obtain and include the Veteran's relevant medical records in the claims folder have been made.

Additionally, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  In this respect, the record reflects that the Veteran did undergo a number of VA medical examinations with the most recent occurring in 2010.  The results from all of the examinations have been included in the claims folder for review.  It is noted that in all of the examination reports, the examiner reviewed the history, the available medical records, supplied an opinion and provided sufficient information so the Board can render informed determinations.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Moreover, the Veteran was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The Veteran did not avail herself to these opportunities.  Nevertheless, the Veteran was given notice that VA would help her obtain evidence but that it was up to the Veteran to inform VA of that evidence.  During the course of this appeal, the Veteran has proffered documents and statements in support of her claim.  VA has given the Veteran every opportunity to express her opinions with respect to the issue now before the Board and VA has obtained, or attempted to obtain, all known documents that would substantiate the Veteran's assertions.  The duty to assist has been satisfied.

I.  Service Connection

Service connection on a direct basis may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the service member's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish. . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A.  Tinnitus

The Veteran claims that she now suffers from tinnitus, or ringing in the ears.  She maintains that said condition is the result of her military service.  She has stated that she began having the ringing in the ears after she fired her personal weapon at the firing range.  She reports that the ringing only occurs once or twice a week, and when it happens, it is only for a short period of time.  

A review of the Veteran's service medical treatment records fails to reveal any complaints involving ringing in the ears.  In other words, for a period of approximately ten years (while she was on active duty), the Veteran did not receive any type of medical treatment for tinnitus.  The record shows that it was not until she submitted her claim for benefits that the Veteran reported that she was experiencing this condition.  

Notwithstanding the above, the Veteran underwent a VA audiological examination in August 2004.  The examiner, after examining the Veteran, concluded that the "cause of tinnitus cannot be determined with certainty, but given the brief and intermittent nature it is not likely due to noise exposure."  

A second examination was performed in February 2010.  The examiner reported that the Veteran's claim file and medical records were reviewed.  After examining the Veteran, the examiner provided an opinion with respect to the claimed tinnitus disorder.  Specifically, the examiner wrote the following:

It is noted that the on the 2004 C&P exam the veteran reported that her tinnitus was noted approximately once a week, lasting approximately two to three minutes.  Given that the tinnitus was intermittent to this degree some 20 years after service, and given normal hearing results 20 years after service, it can be stated that her current tinnitus is less likely as not due to military noise exposure.

In conjunction with the claim, the Veteran's miscellaneous VA medical treatment records have been obtained and included in the claims folder for review.  These records are negative for recurrent complaints involving tinnitus or ringing in the ears.  

In sum, the probative evidence is as follows.  The Veteran credibly notes excessive noise exposure in service.  The Veteran has been diagnosed with tinnitus although VA professionals have hypothesized that the condition is not related to service.  No other evidence is of record except for the Veteran's assertions that she has suffered from the condition since service.  

In determining whether evidence submitted by the appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that she has proffered during the course of this appeal have not been contradictory.  Moreover, they have been more or less consistent with the exigencies of active duty service and more specifically with the duties performed by the Veteran during her nearly ten years of active duty service.  It is further noted that since the Veteran filed her claim, her recitation of the assertions made has remained consistent and not at odds with other statements made by herself.  Thus, the Board finds that the Veteran's written and testimonial evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145 155-156 (1996).

The Board acknowledges that VA examiners have hypothesized that the Veteran's diagnosed tinnitus was not caused by inservice noise exposure.  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, the Board noted that the medication opinions both indicated that the diagnosed tinnitus was not related to noise exposure in service.  However, the Veteran credibly reports that tinnitus began in service and continued thereafter.  Her assertions are credible.  

Nevertheless, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has further clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Information in the service records supports the Veteran's contentions and her assertions concerning his noise exposure are consistent with service.  The Board further believes that the consistent written statements and as such, the statements are competent to show in-service occurrence because the condition itself (ringing in the ears) is capable of lay observation.  Again, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons are competent to report objective signs of illness in Persian Gulf War illness cases).

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the service member prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the Veteran is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the Veteran's tinnitus is the result of her active service.  Therefore, service connection is granted.


B.  Defective Vision

The Veteran has also claimed that she now suffers from defective vision but that such a condition originally began manifesting itself while she was on active duty.  The service medical treatment records show that the Veteran was diagnosed as having a refractive error.  She was prescribed glasses.  Additional disabilities or conditions of the eyes were not diagnosed.

Following the Veteran's initial claim for benefits, a specific examination of the Veteran's eyes was accomplished in September 2004.  Upon completion of the exam, she was diagnosed as being presbyopic (aging eyes).  She was further diagnosed as being myopic with an astigmatisms and vitreous floaters.  Cataract formations were also noted.  The examiner concluded that all of the Veteran's eye conditions and disabilities were the result of the aging process.  The examiner further stated that none of the eye disabilities were the result of or caused by the appellant's military service.  

Another examination was performed in March 2010.  Once again the Veteran's disabilities were related to aging.  The examiner also stated that the Veteran's complaints involving "dry eyes" were the result of medications she took for various nonservice-connected disabilities.  The examiner provided additional information with respect to the cataracts.  It was noted that the cataracts were aging cataracts or nuclear sclerosis, which were not the result of or caused by the Veteran's military service.  Cortical cataracts were also found; however, these were attributed to metabolic imbalances within the body and not to Veteran's military service.  

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2010).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive errors of the eye even if visual acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9 (2010); see also VAOPGCPREC 82-90.  The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  The appellant asserts that dust got into her eyes in service and resulted in eye problems.  However, the competent evidence does not show that the Veteran's refractive error and presbyopia were subject to a superimposed disease in service which created additional disability.  In addition, refractive error and presbyopia are not diseases for VA purposes, accordingly, service connection for refractive error and presbyopia are denied.  In this regard the Board finds competent and probative the April 2010 medical opinion in which the examiner found that the appellant became moderately farsighted in service due to hormonal changes resulting from pregnancy rather than a superimposed injury or disease.  While the Veteran is competent to report symptoms such as problems seeing, she is not competent to diagnose an eye disorder and provide an etiology for that eye disorder.  

With respect to the Veteran's other diagnosed conditions of the eyes (aging cataracts) and dry eyes, only the Veteran and her accredited representative have linked these conditions with the Veteran's military service.  With regard to specific evidence, the Board must weigh the credibility and probative value of the evidence.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the Veteran in reporting her beliefs that she now suffers from eye disabilities (cataracts and dry eyes) that were caused by or began in or the result of her active service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The Veteran is not competent to provide more than simple medical observations.  She can report eye symptoms and problems seeing.  She is not competent to provide complex medical opinions regarding the etiology of dry eye, cataracts, and refractive error.  See Barr.  Thus, the lay assertions are not competent or sufficient.  In this case, there is no medical evidence showing that the Veteran now suffers from ratable disabilities of the eyes that were caused by or the result of or began in service.  Therefore, after reviewing the Veteran's claims folder, the Board finds that the record is without sufficient competent evidence supportive of a finding that the purported disabilities are service-related.  

However, even if the Board found that she was competent to provide an etiological opinion, and found her statements credible and probative, her lay opinion is outweighed by the more probative medical opinion of 2010, which was based on a review of the history, an examination, and which provided a rationale for the opinion.   In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against the Veteran's claim, and service connection is denied.

C.  Left Kidney Disorder

The service treatment records show that the Veteran suffered from recurrent urinary tract infections on active duty.  She received treatment for the infections and there is no suggestion from the record that these infections were indicative of a permanent disability.  The record further shows that when the Veteran left service in 1984, and when she underwent her end-of-discharge physical, she not only stated that she was not suffering from any type of urinary tract infection or a kidney problem in general, the actual medical report of the discharge physical is negative for any findings indicative of a kidney disability or disorder.  

After the Veteran submitted her claim for benefits in 2004, she ultimately underwent a VA General Examination in August of 2004.  She told the examiner that she had suffered from a urinary tract infection earlier in the year and she had been treated with antibiotics.  She reportedly did not know anything about her left kidney.  When asked about a particular condition, i.e., a left kidney disorder, the Veteran was noncommittal in her response.  An ultrasound of the kidneys was performed, which per the examiner, was within normal limits.  Also, the "UA", bun, and creatinine laboratory numerics were "normal".  Upon completion of the examination, a urinary tract condition, to include a disability of the left kidney, was not diagnosed.  The examiner specifically stated that there was "no evidence of kidney disease."  

The Veteran's VA medical records stemming from 2004 to 2010 are of record.  A review of those forms and reports are negative for any complaints involving the urinary tract or the kidneys (left or right).  In other words, during the course of this appeal, and the time prior to the submission of the claim, the VA medical treatment records are silent for any treatment involving the kidneys or the urinary tract.  

As observed above, without a diagnosis of current disability or disorder of the kidneys, the Veteran's assertions are the only positive evidence in support of her claim.  While it is true that she suffered from urinary tract infections in service and such an infection in 2004, none of the medical records, either service or post-service, chronicle or annotate a diagnosis of chronic disability of the kidneys, or for that matter, of the urinary tract.  

In this instance, the only opinion provided is that of the Veteran and endorsed by the accredited representative - that she now actually has a kidney disorder and that it began in service.  However, her lay statements, although credible, competent and probative, are outweighed by the medical evidence of record, including the VA opinion, which does not show that she has a left kidney disorder.

The Board does not doubt the credibility of the Veteran in reporting her beliefs that she now suffers from a kidney disorder that was caused by or began in or the result of her active service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The Veteran is not competent to provide more than simple medical observations.  She is not competent to diagnose a kidney disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient.

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, there is no competent evidence of a left kidney disorder and, therefore, it is the conclusion of the Board that the preponderance of the evidence is against the Veteran's claim.

II.  Increased Evaluation

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  With respect to the issue before the Board, the appeal does stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and, as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate.

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

The appellant has expressed disagreement with the noncompensable evaluation assigned for her scar of the right axilla.  She contends that the scar is tender and as such, a compensable evaluation should be assigned.  

This disability has been rating in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7804, effective June 17, 2004.    

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. Part 4 (2008).  The next criteria, that of Diagnostic Code 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).  Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).

During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  However, the new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805.  As neither situation applies here, the regulatory changes are not for application.  

In conjunction with her claim for benefits, the appellant underwent a VA General Medical Examination in August 2004.  The findings for the right axillary scar were as follows:

Right axillary area, 1.0 x 0.25 inches [sic], hyperpigmented, and about 0.25 inch elevated.  This is slightly tender to touch.  It is moveable and not adherent.  Again, it is elevated about 0.25 inch[es], superficial.  No inflammation, no edema, no keloid present.  No induration, no inflexibility, and no effect on movement.  

A review of the available VA medical records fails to reveal complaints involving the scar of the right axilla.  Also, the only available examination of the scar is the one noted above.  

It is noted that while the examiner found the scar was tender to the touch, the medical treatment records and the VA examination have not recorded any type of restricted movement as the result of the scar.  It is further noted that the scar, while tender to the touch, has not been found to be ulcerative, red, productive of heat, adhesive, or productive of other abnormalities.  

The Board acknowledges the assertions of the Veteran regarding the tenderness produced by the scar.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statement that the scar is tender has not been contradictory or inconsistent with the available medical records.  Moreover, the examiner found that the scar was tender on palpation.  

Accordingly, the Board finds that a 10 percent disability rating for this condition should be awarded in accordance with the rating criteria for a painful scar for the entire period of time that service connection has been in effect, since June 17, 2004.

However, a disability rating in excess of 10 percent is not warranted for any period of time since the effective date of service connection.  The scar does not exceed six square inches and is not shown to limit function of the affected part.  In that regard, the examiner found that the scar was 1 x .25 inches and that it had no effect on movement.  This evidence is most probative on whether a rating in excess of 10 percent is warranted as the examiner conducted an examination and set forth sufficient information concerning the disability so the Board can render an informed determination.  Because the Veteran's residuals do not meet the rating criteria for higher evaluation, a disability rating in excess of 10 percent may not be assigned.

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above.  The Veteran is assigned a 10 percent evaluation for a tender scar, which is not on the head, face, or neck, and which does not result in limitation of function.  

In short, there is nothing in the record to indicate that the service-connected scar disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2010) is not warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for defective vision is denied.

Entitlement to service connection for left kidney disorder is denied.

Entitlement to a 10 percent disability rating for a right axilla scar is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The remaining issues on appeal involve entitlement to service connection for bilateral hearing loss, sleep apnea, a disability of the right knee, a sinus disability, a lung disability, and entitlement to compensable evaluation for a left forearm scar.  

The Board first notes with regard to the lung disability that was claimed as a spot on the lung that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for a lung disorder to include a spot on the lung.

Following her claim for benefits, the Veteran sat for a VA General Medical Examination in August 2004.  The examiner opined that the Veteran might be suffering from chronic obstructive pulmonary disease (COPD).  However, the examiner did not provide any additional comment.  More importantly, the examiner reported that while x-ray films showed calcified granulomas at the right base, which might be indicative of residuals of an old infection, that same examiner did not address whether the granulomas were related to the spot on the lung reported during service.  The examiner diagnosed chronic obstructive pulmonary disease but pulmonary function test results showed that there was no obstructive lung defect.  

Another examination was performed in March 2010.  The examiner reviewed the claims folder and all available medical records.  The Veteran told the examiner that while she was in service, she experienced shortness of breath which continued after she was discharged.  It was noted that VA x-rays revealed a left hilar calcified granuloma.  When examined, no abnormal breath sounds were noted.  Upon completion of the examination, the examiner wrote the following:

It is the opinion of this examiner that other than the presence of small calcified granulomas in the left hilam, no lung abnormalities identified.  Calcified granulomas do not cause any problems in the lungs.  It was noted that the veteran complained of shortness of breath and wheezing and was treated for asthma during her military career.  However, current claim is unrelated to obstructive/restrictive defect.  Therefore, claims of lung issues . . . not related to her military career.  

The Veteran reported to the examiner that she had shortness of breath in service and still has shortness of breath.  It is not clear from these examinations, whether the Veteran has a respiratory disability, and, if so, whether it is related to service.  Accordingly, while the Board regrets the delay, this claim must again be remanded.  

The Board next notes that one of the purposes of the Board's Remand in May 2009 was to obtain additional medical evidence concerning the Veteran's purported hearing loss.  The record reveals an examination of the Veteran was attempted in February 2010.  However, the responses received from the testing were inconsistent and demonstrated low test reliability.  In other words, the examination produced non-results.  Because there still remains a question as to whether the Veteran now suffers from ratable hearing loss that can be etiologically linked to her military service, the Board believes that another attempt should be made to test the Veteran for any hearing loss.  Such an attempt would ensure that the VA has fulfilled its duty to assist the Veteran in obtaining a medical examination of the Veteran when such an exam in necessary to make a determination on the issue now before the VA.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  Moreover, said examination may provide additional insight into the Veteran's claim and the results from such an examination would provide the Board with adequate information when addressing the assertions made by the Veteran.  As such, this issue shall be returned to the AMC/RO for an audiological examination.  

The Board further notes that when the Veteran submitted her original claim for benefits with respect to a sinus disability, a VA general exam was accomplished in August 2004.  At that time, the examiner wrote that the Veteran had been suffering from a sinus condition since service and then went on to write that any sinus condition that she may have suffered therefrom was then asymptomatic.  However, the examiner did not specifically conclude whether any sinus infections or problems she may have experienced were related to or the result of the sinus condition she suffered from in service.  The Board would point out that when the Veteran underwent additional testing in February of 2010, none of the examiners provided any comments with respect to this claimed disability.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  A thorough and contemporaneous medical examination that takes into account the records should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that another examination of the Veteran's sinuses should be afforded the Veteran before the Board issues a determination on the merits of her claim.  Thus, this issue is also returned to the RO/AMC so that a medical examination may be performed and the data included in the claims folder for the Board's further review.

The Veteran has also come before the Board asking that it reverse the RO's decision that denied entitlement to service connection for sleep apnea.  The Veteran's service medical treatment records are negative for any findings or complaints involving sleep apnea.  However, the service medical treatment records do show that during her first enlistment and then in the second enlistment, the Veteran was prescribed medications to help her sleep.  Again, sleep apnea per se was not diagnosed.  

When the Veteran underwent a VA General Examination in August 2004, she provided the following information concerning her purported sleep disorder:

	. . . She has a history of sleep apnea.  She says she was told she had sleep apnea in the service around 1978, because she said she had trouble sleeping.  She said that she was put on sleeping medication and that made it better.  She says she also snores.  She denies waking up in the daytime and being really slow with her thinking, and no drowsiness in the daytime.  She does not remember having a sleep study done. . . 

A sleep study was performed and the test results indicated that she was suffering from sleep apnea.  The examiner diagnosed the Veteran as having sleep apnea.  The examiner did not, however, conclude that the sleep apnea began in service or was the result of said service.  The examiner, in fact, did not etiologically link the condition with any precipitating event or factor.  

Another examination of the Veteran was accomplished in February 2010.  The examiner reviewed the Veteran's medical files and examined the Veteran.  Upon completion of the examination, the examiner concluded, without hesitation, that while the Veteran now had sleep apnea, said disability was not related to or caused by or the result of her military service.  However, the examiner did not provide a rationale for the opinion that was provided.  In other words, the examiner did not discuss why they believed that the appellant's current sleep apnea was not related to or caused by or the result of her military service.  

In this instance, because the medical examiner in 2010 did not provide an opinion with a rationale, the Board finds that the examination report is inadequate for VA purposes.  Given the foregoing, the Board finds that the Board must remand the claim and request an addendum to that opinion.

Also, the Veteran has been diagnosed as suffering from right knee arthralgia and pain in the right knee.  She has averred that such a condition is the result of her military service.  She has stated that ever since service, she has been suffering from knee pain and restrictions that she believes would not be present if she had not served on active duty.  She has thus asked that service connection be granted for a generalized right knee disability.  

A review of the Veteran service medical treatment records fails to reveal complaints or findings involving the right knee.  Those same records are negative for any injuries of the right knee.  Upon completion of latest enlistment, the Veteran did not complain of manifestations and symptoms involving the right knee.  

Following her submission of her claim, the Veteran underwent a VA General Medical Examination in August 2004.  At the time of the exam, she complained of "dull" pain in the right knee.  She claimed that she thought she injured the knee while on active duty and performing physical training (PT).  She further told the examiner that the pain in the knee caused some reduction in function of the knee, and that the knee bothered her three to four times a month.  After examining the Veteran, the examiner provided a diagnosis of:  degenerative joint disease of the right knee with mildly decreased range of motion and decreased range of function of  the right knee.  It was noted that the Veteran had a "history of injury of the right knee in service."  

Another examination of the knee was accomplished in February 2010.  The examiner noted that the Veteran complained of "right knee pain."  The Veteran further told the examiner that the knee gave away, caused pain, was stiff and weak, and produced limitations on the range of motion of the knee.  Upon completion of the exam, the examiner diagnosed the Veteran as having right knee arthralgia with pain.  The examiner further stated the following:

It is the opinion of this examiner that the veteran's claim of right knee pain is not caused by any in service injury or event.  Rationale for this opinion based on review of active duty records.  No knee pain/injury reported in these records.  Her knee radiographs are also without any abnormalities.  

Unfortunately, the examiner did not reconcile her finding of no arthritis with the previous finding of arthritis.  Also, the examiner did not address whether the previously diagnosed degenerative joint disease was related to an injury in service or to the appellant's service in general.  

In this instance, because the medical examiner in 2010 did not provide an opinion that was supported by sufficient rationale nor did she reconcile her findings with previous examination reports/diagnoses, the Board finds that the examination report is inadequate for VA purposes.  Given the foregoing, the Board finds that the Board must remand the claim and request an addendum to that opinion so that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Additionally, the Veteran has asserted that her service-connected scar of the left forearm has been underrated.  In the substantive appeal, she reported that the scar was painful.  The Court has held that when a Veteran alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability has increased in severity).  Moreover, the Court has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); also VAOPGCPREC 11-95 (1995).  Hence, under the circumstances, the Board is of the opinion that a VA dermatological examination should be scheduled to determine the current extent of symptomatology and status of the service-connected scar of the left forearm.

On remand, the RO should contact the Veteran in order to determine whether there are outstanding relevant private medical records that should be obtained.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from June 2010 to the present.

The case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the Veteran and ask that she either provide names and addresses of medical care providers who have relevant records that have not already been associated with the claims folder or that she submit the outstanding medical records directly to VA.  Provided that she completes signed authorizations for release to the VA of private medical records, the RO should attempt to obtain identified records.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC/RO should inform the Veteran of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims folder VA treatment records pertaining to the Veteran that date from June 2010.  If there are no such records, this should be documented in the claims folder.  

3.  After all of the Veteran's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should then arrange for a respiratory examination of the Veteran.  The examiner should set forth the diagnosis for all respiratory disorders found upon examination.  If COPD is not found, the examiner should reconcile that finding with the examination report of August 2004.   The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to indicate that he or she has reviewed the claims folder.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not that any found respiratory disability began in or is related to her military service.  In that regard, the examiner should consider the Veteran's reports of continuity of symptoms since discharge from service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.   If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

4.  After all of the Veteran's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should then arrange for an audiological examination of the Veteran.  The examiner must assess whether the Veteran now suffers from bilateral hearing loss, and the etiology of any hearing condition.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to indicate that he or she has reviewed the claims folder.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not that any found bilateral hearing loss began in or is related to her military service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a rationale for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

5.  After all of the Veteran's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should then arrange for a sinus examination of the Veteran.  The examiner must assess whether the Veteran now suffers from a sinus disability, and the etiology of said condition.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to indicate that he or she has reviewed the claims folder.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not that any found sinus disability began in or is related to her military service.  In that regard, the examiner should consider any reported continuity of symptoms since service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a rationale for all opinions and conclusions.  

6.  After all of the Veteran's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should forward the claims folder to the medical examiner who provided the February 2010 examination with respect to sleep apnea and request an addendum to the February 2010 report.  If the examiner is not available or feels another examination is necessary, one should be scheduled.  Specifically, the examiner should indicate whether sleep apnea began in service or is related to service.   The examiner must provide a complete rationale for the opinion, and consider the Veteran's reports of symptoms in service and thereafter in providing the opinion.  The examiner is asked to indicate that he or she has reviewed the claims folder.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

7.  After all of the Veteran's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should forward the claims folder to the examiner who provided the February 2010 opinion with respect to the right knee and request an addendum to the February 2010 report.  More specifically, the examiner should reconcile her finding of no arthritis with the previous finding of arthritis and she should also address whether the previously diagnosed degenerative joint disease is related to an injury in service or the appellant's service in general.  If the original examiner is not available or feels that another examination is necessary, one should be scheduled.  The examiner is asked to indicate that she has reviewed the claims folder.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive rationale for the ultimate opinion.  

8.  Only after all of the Veteran's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should then schedule the Veteran for a VA scars examination for the purpose of determining the severity and scope of her service-connected left forearm scar.  The examiner should be provided with the Veteran's claims folder and a copy of this Remand, and must review the Veteran's medical history.  Any tests and studies deemed necessary should be accomplished at this time.

All findings with respect to the scar, to include whether it is painful on motion, should be set forth in the examination report and a rationale for any opinion expressed should be included in the examination report.  The claims folder and this Remand must be made available to the examiner for review before the examination.  

9.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

10.  Thereafter, the AMC/RO should readjudicate the issues now on appeal.  If any benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


